In a proceeding pursuant to article 7 of the Family Court Act, the appeal is from an order of disposition of the Family Court, Kings County, dated April 29, 1976, which, upon a fact-finding adjudication that appellant is a juvenile delinquent, placed her on probation for a period of one year. Order reversed, on the law and in the interest of justice, without costs or disbursements, and proceeding remanded to the Family Court for a new fact-finding hearing. The Law Guardian appointed to protect the infant had no knowledge, until the cross-examination of the complaining witness at the fact-finding hearing, that said witness had testified at a preliminary hearing in the criminal court regarding the incident herein. The juvenile in this proceeding was not the defendant in that case. The Family Court abused its discretion when it refused to grant an adjournment in order to enable the Corporation Counsel to produce the minutes of the complaining witness’ preliminary hearing testimony in the criminal court. Hopkins, J. P., Shapiro, Hawkins and Suozzi, JJ., concur.